               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

ROBERT D. RIGGS,
                                                 CV 16-92-GF-BMM-JTJ
                    Plaintiff,
vs.
                                             ORDER ADOPTING MAGISTRATE
WARDEN BERKEBILE, et al.,                       JUDGE’S FINDINGS AND
                                                 RECOMMENDATIONS
                    Defendants.



                                 INTRODUCTION

      United States Magistrate Judge John Johnston entered Findings and

Recommendations on August 7, 2019. (Doc. 76.) Judge Johnston recommends that

the Court dismiss Defendant Powell and dismiss without prejudice Defendant

Stewart. (Doc. 76 at 33.) Judge Johnston further recommends that the Court deny

Defendant Alstad’s Motion for Summary Judgment (Doc. 58) and deny the Motion

for Summary Judgment filed collectively by Defendants CoreCivic, Crossroads,

Berkebile, Wandler, Busby, Weaver, Gold, Christians, Stewart, Fender, Morhardt,

and Powell (collectively, “CoreCivic Defendants”) (Doc. 62). (Doc. 76 at 33-34.)


                                        1
                                 BACKGROUND

      Plaintiff Robert Riggs (“Riggs”), a state prisoner proceeding without counsel

and in forma pauperis, initiated this action by submitting a Complaint and an

affidavit of inability to pay filing fees in Toole County on July 27, 2015. (State

Court Case Register, Doc. 5; State Court Complaint, Doc. 6.) Riggs alleged claims

against Corrections Corporation of America (n/k/a and referred to herein as

“CoreCivic”) and a number of employees at Crossroads Correctional Facility

(“Crossroads”) arising from an incident that occurred in 2007. (Id.) Riggs later

filed an amended complaint in state court raising additional claims of failure to

protect and denial of medical care arising from incidents in 2007 and 2015. (Doc.

7.) Defendants CoreCivic and Crossroads removed the case to federal court on

August 16, 2016. (Doc. 1.) Riggs filed a Second Amended Complaint on July 5,

2017. (Doc. 9.)

      This Court dismissed Riggs’s claims arising from the 2007 incident on April

16, 2018. (Doc. 23.) Riggs’s claims arising from the 2015 incident remain.

Defendant Alstad filed a motion for summary judgment on March 21, 2019. (Doc.

58.) CoreCivic Defendants filed a motion for summary judgment on March 29,

2019. (Doc. 62.)



                                          2
      Judge Johnston issued Findings and Recommendations on August 7, 2019.

(Doc. 76.) Riggs failed to serve Defendant Stewart. (Doc. 45, USM 285 Return—

summons returned unexecuted.) Judge Johnston recommends that Defendant

Stewart be dismissed without prejudice for failure to serve pursuant to Rule 4 of

the Federal Rules of Civil Procedure. (Doc. 76 at 3, 33.)

      Riggs concedes that the Court should dismiss Defendant Powell. (Doc. 73 at

2.) Judge Johnston recommends that Defendant Powell be dismissed pursuant to

Riggs’s concession that dismissal is appropriate. (Doc. 76 at 33.)

      Riggs’s remaining claims are his failure to protect claim and his negligence

claim against CoreCivic Defendants and Alstad arising out of an incident that

occurred on November 17, 2015. (Doc. 76 at 3.) The Court already dismissed

Riggs’s claims arising in 2007 (Doc. 23), but the factual basis of those claims

provides context for Riggs’s 2015 claims. Riggs alleges that he was assaulted by

“the white boys” several times while he was housed in C-Pod at Crossroads in

2007. (Doc. 9 at 2; Riggs’s Statement of Disputed and Undisputed Facts, Doc. 74

(hereinafter “SDF”) at 2, ¶ 3.) Riggs claims that he repeatedly asked the staff at

Crossroads to move him, but that staff refused because Riggs would not reveal

which inmates were assaulting him. Two inmates assaulted Riggs on April 4, 2007.



                                          3
Riggs suffered from a broken jaw. Officials eventually transferred Riggs to

Montana State Prison. (Doc. 9 at 2-4.)

      The Montana Department of Corrections (DOC) transferred Riggs back to

Crossroads on March 24, 2015. (CoreCivic Defendants’ Statement of Undisputed

Facts, Doc. 65 (hereinafter “SUF”) at ¶ 7.) Riggs told Defendant Gold that Riggs

did not want to be housed in D-Wing or in C-Pod due to concerns for his safety.

Riggs claims that Gold acknowledged the threat to Riggs’s safety and placed him

in A-Pod overnight. (Doc. 9 at 4; Doc. 74-1 at 8.) Crossroads then moved Riggs to

E-Pod the next morning, which is for low- to medium-custody offenders. (SUF at ¶

8.)

      Riggs spoke with Defendant Wandler on April 2, 2015. Wandler questioned

why Riggs, a close-custody inmate at the highest custody level in the general

prison population, was housed in E-Pod. (SUF at ¶ 9.) Riggs claims that he told

Wandler that he was concerned for his safety in C-Pod. Riggs believed that he

would be assaulted by the same group of inmates who had assaulted him in 2007.

(SDF at ¶ 3.)

      Wandler asked Riggs questions to determine whether a current need existed

for separation from inmates in C-Pod. (SUF at ¶ 10.) Riggs told Wandler that

Inmate Willis had assaulted him in 2007. Wandler informed Riggs that Inmate

                                         4
Willis was no longer at Crossroads. Riggs stated that he did not want to provide the

names of the inmates who assaulted him in 2007, but then identified two other

inmates, “Blinky” and “Cheeseburger.” Wandler recognized those nicknames as

belonging to Inmate Kauffman and Inmate Hale. Wandler testified that she

confirmed those individuals were no longer at Crossroads. (SUF at ¶ 11.) Riggs

disputes that information and testified that Inmate Hale lived in C-Pod in 2015.

(SDF at ¶ 3, Riggs Aff., Doc. 74-1 at 9, ¶ 6.)

      Wandler testified that Riggs also suggested that he would have issues with

Inmate Lamere and Inmate Conley, as well as other natives and whites, but that

Riggs did not provide any other specific information regarding whom he feared or

who had threatened him. Wandler testified that she confirmed that Inmate Lamere

and Inmate Conley were not housed in C-Pod. (SUF at ¶ 11.) Riggs disputes that

information and asserts that Inmate Lamere and Inmate Conley were both living in

C-Pod at the time. (SDF at ¶ 5, Riggs. Aff., Doc. 74-1 at 9, ¶ 6.) Riggs asserts that

he told Defendants that the whites, natives, and Sureños were a serious risk to his

safety if he lived in C-Pod. (SDF at ¶ 10.)

      Wandler told Riggs that he would need to be housed in C-Pod due to his

close-custody status. Riggs refused and was written up and found guilty of

violating a direct order. Riggs was sanctioned to 30 days disciplinary detention in

                                          5
the Restricted Housing Unit (“RHU”) where he was housed until April 28, 2015.

(Doc. 9 at 5; SUF at ¶ 18.)

      Riggs participated in segregation reviews with Wandler and other prison

officials while he was in the RHU. Defendants represent that at these segregation

reviews, Riggs stated a general concern for his safety in C-Pod, but did not provide

any additional or corroborating information. (SUF at ¶ 19; Alstad Aff., Doc. 60-1

at ¶¶ 17-21; Wandler Aff., Doc. 66 at ¶ 22.) Riggs represents that at the

segregation review on April 7, 2015, which was attended by Defendants Berkebile,

Wandler, Busby, Weaver, Gold, and Christians, Riggs detailed the incidents that

had occurred in 2007 and expressed a concern for his safety. (Doc. 9 at 5-6.)

Additional segregation reviews occurred on April 14, 2015, April 21, 2015, and

April 28, 2015. Riggs asserts that Defendant Stewart, Defendant Alstad, and the

staff who attended the April 7, 2015 segregation review attended those additional

segregation reviews. (Id.)

      Riggs testified that he told Defendants Wandler, Weaver, Berkebile, Gold,

Christians, Busby, Fender, and Alstad several times that Inmate Hale had

perpetrated assaults on Riggs in 2007 and that Inmate Hale currently lived in C-

Pod. Riggs testified that he told Defendants several times that he would be

assaulted by multiple people in C-Pod because of his status as a sex offender.

                                          6
Riggs testified that he provided Defendants with the names and identified groups

of inmates who threatened his safety and currently lived in C-Pod. (Riggs Aff.,

Doc. 74-1 at 9, ¶ 11, 12.)

      Riggs alleges that he told Defendants that it was common knowledge that all

sex offenders who lived in C-Pod were the target of violence. (SUF at 3, ¶ 11.)

Riggs personally had witnessed inmates convicted of sex offenses moved from C-

Pod for safety reasons. Riggs also had witnessed Crossroads staff write up sex

offenders and force them to live in C-Pod where they were the target of violence.

(Riggs Aff., Doc. 74-1 at 9, ¶ 10.) Defendants ultimately housed Riggs in C-Pod.

      Prison officials moved Riggs from the RHU to C-Pod on April 29, 2015,

where he was housed until November 17, 2015. (SUF at ¶ 20.) Riggs testified that

he was subjected to threats and harassment while he lived in C-Pod. Riggs testified

that he paid hundreds of dollars for protection, but ran out of money in November

2015. (Doc. 9 at 7.)

      Riggs testified that he spoke to Defendants Christians and Berkebile several

times between May 2015 and November 2015 about concerns for his safety. (Riggs

Aff., Doc. 74-1 at 10, ¶¶ 14-15.) Riggs testified that Christians told him that she

would move him from C-Pod, but never did, and that Berkebile always responded,

“I’ll look into it,” but never did. (Riggs Aff., Doc. 74-1 at 10, ¶¶ 14-15.) Riggs’s

                                           7
cellmate Inmate James Pool and Inmate Simon Jacobsen moved from C-Pod in

November 2015. Riggs testified that, thereafter, he was under constant threat of

assault and spoke to Christians several times. Riggs testified that Christians

promised to move him from C-Pod, but never did. (Id. at ¶ 16.)

      Riggs testified that Inmate Gogg, a known white supremacist who had just

been disciplined for assaulting a sex offender, was moved into Riggs’s cell on

November 16, 2015. (SDF at ¶ 17; Riggs Aff., Doc. 74-1 at 11, ¶ 11.) Riggs

testified that inmates in “said group” went to the library and pulled Riggs’s case

off Nexis/Lexis on November 17, 2015. Riggs testified that he told Christians

about threats on November 16, 2015, and November 17, 2015, and that she told

him to “deal with it.” (Riggs Aff., Doc. 74-1 at 11, ¶ 19.)

      Riggs was assaulted in his cell by Inmate English and Inmate Devine on

November 17, 2015, at approximately 4:30 p.m. Prison staff also identified Inmate

Wassmer as a participant in the assault. Riggs had never before specifically

identified those inmates as posing a threat to him or as persons from which he

required separation. Wandler testified that she was not aware of any facts prior to

the November 17, 2015, assault from which she could have determined Riggs had

a need for separation from Inmates Wassmer, Devine, or English. (SUF at ¶ 21.)



                                          8
        Riggs filed his Second Amended Complaint in this case on July 5, 2017.

(Doc. 9.) Riggs’s remaining claims allege Eighth Amendment Failure to Protect

and Negligence. (Docs. 9 at 11-16 & 76 at 3.) Defendants moved for summary

judgment. (Docs. 58 & 62.) Judge Johnston issued Findings and Recommendations

on August 7, 2019. (Doc. 76.) Judge Johnston that found genuine disputes of

material facts existed regarding the merits of Riggs’s claims. (Doc. 76 at 3.) Judge

Johnston recommends that the Court deny Defendant Alstad’s motion for summary

judgment (Doc. 58). (Doc. 76 at 33.) Judge Johnston further recommends that the

Court deny CoreCivic Defendants’ motion for summary judgment (Doc. 62). (Doc.

76 at 34.)

                                   DISCUSSION

        The Court reviews de novo Findings and Recommendations timely objected

to. 28 U.S.C. § 636(b)(1). The Court reviews for clear error the portions of the

Findings and Recommendations to which no party specifically objects. McDonnell

Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir.

1981).

   I.        Alstad’s Objections

        Alstad objects to Judge Johnston’s recommendation that the Court deny

Alstad’s motion for summary judgment. (Doc. 77 at 1.) CoreCivic owns and

                                          9
operates Crossroads prison facility within the State of Montana. (Doc. 60 at ¶ 3.)

The DOC employs Alstad as a Contract Monitor at Crossroads. (Doc. 60 at ¶ 2.)

Alstad monitors Crossroads for compliance with the terms of the contract that

allows CoreCivic to operate a private prison facility in Montana. (Doc. 60 at ¶ 4.)

Alstad began working as a Contract Monitor in January 2015. (Doc. 60 at ¶ 9.)

Alstad’s immediate supervisor serves in Deer Lodge, Montana. (Id.) Neither

CoreCivic nor Crossroads employs Alstad. (Id. at ¶ 5.)

       Alstad testified that she does not have supervisory or disciplinary authority

over Crossroads staff members. (Doc. 60 at ¶ 6.) Alstad testified that she does not

have the authority to transfer an inmate from Crossroads, change an inmate’s

classification at Crossroads, or assign an inmate to different housing at Crossroads.

(Doc. 60 at ¶ 7.) Alstad testified that she was not aware of Riggs’s alleged assault

at Crossroads in 2007 during the segregation reviews in April 2015. (Doc. 60 at ¶

10.)

       Alstad testified that she attended one or two of the segregation reviews

mentioned in Riggs’s complaint. (Doc. 60 at ¶ 12.) Alstad testified that, as Contract

Monitor, her attendance at a segregation review is optional because the decision as

to whether to grant or deny a separation request presents a security decision left

entirely to Crossroads security staff. (Doc. 60 at ¶ 14.) When the Contract Monitor

                                          10
attends a segregation review, he or she attends only to ensure that Crossroads is

housing the inmate appropriately. (Doc. 60 at ¶ 15.)

      Alstad testified that, viewing Riggs’s situation purely from a housing

standpoint, she determined that Crossroads had complied with the policy of

housing Riggs, a close-custody inmate, in C-Pod. (Doc. 60 at ¶ 21.) Alstad

determined that Crossroads followed the Contract as it related to Riggs’s housing.

(Doc. 60 at ¶ 22.) Alstad testified that she made no determinations regarding

Crossroad’s decision to deny Riggs’s separation request. (Doc. 60 at ¶ 23.) Alstad

testified that she did not interact with Riggs between the time of his segregation

reviews and the time that he was assaulted. (Doc. 60 at ¶ 24.)

      A. Qualified Immunity

      In her motion for summary judgment, Alstad argued that she was entitled to

qualified immunity. (Doc. 59.) Alstad objects to Judge Johnston’s finding that

Alstad is not entitled to qualified immunity. (Doc. 77 at 6.) Alstad notes that Judge

Johnston mentioned qualified immunity only once, when he concluded that

genuine issues of material fact exist regarding Riggs’s Eighth Amendment claims,

that prison officials had a duty to protect inmates from a risk of attack, and that,

“[a]s such, Defendant Alstad is not entitled to qualified immunity.” (Doc 77 at 5-6

(citing Doc. 76 at 24-25).)

                                          11
      Qualified immunity attaches when an official’s conduct “‘does not violate

clearly established statutory or constitutional rights of which a reasonable person

would have known.’” White v. Pauly, 137 S. Ct. 548, 551 (2017) (citing Mullenix

v. Luna, 136 S. Ct. 305, 308 (2015)). To be clearly established, “a right must be

sufficiently clear that every reasonable official would have understood what he is

doing violates that right.” Taylor v. Barkes, 135 S. Ct. 2042, 2044 (2015). The rule

must be clear enough that “every reasonable official would interpret it to establish

the particular rule the plaintiff seeks to apply.” District of Columbia v. Wesby, 138

S. Ct. 577, 590 (2018). A defendant can violate a clearly established right only if

“the right’s contours were sufficiently definite that any reasonable official in the

defendant’s shoes would have understood that he was violating it.” Plumhoff v.

Ricard, 134 S. Ct. 2012, 2023 (2014). The “clearly established” standard requires a

high degree of specificity. Wesby, 583 U.S. at 590.

      Alstad argues that Judge Johnston erred by finding that the contours of the

right in question were not sufficiently defined at the time of the alleged acts. (Doc.

77 at 7.) Alstad asserts that, in order for the right at issue to be clearly established,

there would have had to have been a factually-similar case involving a state-

employed contract monitor responsible for overseeing compliance with the

contract that allows a private corporation to operate a private prison. (Doc. 77 at

                                           12
13.) Alstad argues that, because no similar precedent existed when the alleged acts

occurred, she had no way to know that her actions were potentially

unconstitutional. (Doc. 77 at 9-11.) The Court disagrees.

      Riggs alleges that Alstad violated his Eighth Amendment rights because she

failed to protect him from being assaulted by other inmates. Although there do not

appear to be any other cases with facts exactly like this one, any reasonable official

in Alstad’s shoes would have understood that she was violating Riggs’s Eighth

Amendment right if the facts that Riggs’s alleges prove true.

      Riggs has alleged that he was assaulted in 2007, and that the person who

directed the 2007 assault lived in C-Pod in 2015. Riggs has further alleged that he

told prison officials, including Alstad, about the past assaults and that he feared for

his safety. Riggs alleges that Alstad was fully aware of the danger that being

housed in C-Pod posed to Riggs. Alstad contests these facts and asserts that the

undisputed facts demonstrate that she had no way to understand that she was

violating Riggs’s Eighth Amendment rights.

      The Court must construe these facts in the light most favorable to Riggs. See

Walls v. Cent. Costa Cnty. Transit Auth., 653 F.3d 963, 966 (9th Cir. 2011) (stating

that a court must draw “all inferences supported by the evidence in favor of the

non-moving party”). The Court concludes that any reasonable official in Alstad’s

                                          13
shoes would have understood that she was violating Riggs’s Eighth Amendment

rights by failing to protect him from being assaulted by other inmates. Summary

judgment in Alstad’s favor regarding Riggs’s Eighth Amendment claim must be

denied.

      B. Alstad’s Knowledge

      Alstad further objects to Judge Johnston’s Findings and Recommendations

on the basis that Judge Johnston impermissibly imputed knowledge to Alstad to

support his finding that genuine issues of material fact existed. (Doc. 77 at 14.) To

state a claim for failure to protect, Riggs must allege facts to support that he was

incarcerated under conditions posing substantial risk of harm and that Alstad was

“deliberately indifferent” to those risks. See Farmer v. Brennan, 511 U.S. 825, 833

(1994). Alstad acted with deliberate indifference if she knew of, and then

disregarded, an excessive risk to Riggs’s safety. See id. at 837. Riggs must show

that (1) Alstad was aware of the facts from which she could have drawn an

inference that a substantial risk of serious harm existed; and (2) Alstad drew the

inference. See id.

      Genuine issues of material fact exist as to Alstad’s factual knowledge and

whether she drew an inference that a substantial risk of harm existed. Alstad

asserts she could not have known about the risk of harm because she was a new

                                          14
employee when the segregation reviews occurred in April 2015, and because she

did not interact with Riggs between the segregation reviews and the assault in

November 2015. (Doc. 77 at 15-16.) Alstad also asserts that, in her role as Contract

Monitor, she did not have any authority over inmate housing decisions. (Doc. 77 at

16-17.)

         Riggs has alleged, however, that he discussed his safety concerns with

prison officials, including Alstad, at his segregation reviews. (Doc. 9 at 5-6.) What

information Alstad learned at the segregation review(s), how that information

informed Alstad’s inferences regarding Riggs’s safety, and whether Alstad had any

authority to resolve Riggs’s safety concerns in her role as Contract Monitor,

present material factual issues for the trier of fact to resolve. These genuine issues

of material fact defeat Alstad’s motion for summary judgment based on her

reported lack of knowledge.

   II.      Expert Witness Testimony to Prove Negligence

         Both Alstad and CoreCivic Defendants object to Judge Johnston’s

conclusion that Riggs did not need to present expert testimony to support his

negligence claim. (Docs. 77 at 19 & 78 at 4.) A party must present expert

testimony to establish the standard of care “unless the conduct complained of is

readily ascertainable by a layman.” Brookins v. Mote, 292 P.3d 347 (Mont. 2012).

                                          15
The Montana Supreme Court requires expert testimony “when the issue presented

is sufficiently beyond the common experience of the trier of fact and the expert

testimony will assist the trier of fact in determining the issue or understanding the

evidence.” Dayberry v. City of East Helena, 80 P.3d 1218, 1220-21 (Mont. 2003).

      This Court addressed a similar issue in Hall v. Kirkegard, 2017 WL

8787176, **13-14 (D. Mont. July 31, 2017), adopted in full by 2018 WL 747375.

This Court determined in Hall that a prisoner’s challenge to the propriety of a

prison’s housing policies, the policies and practices for selecting housing

assignments for inmates, the rationale for dealing with certain inmates, the

implementation certain programs, the movement of inmates, and the investigation

of various issues were outside the common understanding of the jurors. Id.

      This Court also stated in Hall, however, that “[s]ome negligence claims

against prison officials may not require expert testimony.” Hall, 2017 WL

8787176, *14. Riggs’s negligence claim in this case proves to be one that does not

require expert testimony. Hall is distinguishable because here Riggs does not

challenge the propriety of general prison policies or practices. Riggs instead, has,

presented specific evidence that he was assaulted in 2007, that the inmate who

ordered the 2007 assault was housed in C-Pod in 2015, that Riggs repeatedly



                                          16
notified Defendants of the danger, and that Defendants were aware of the dangers

faced by sex offenders housed in C-Pod.

      A layman readily could ascertain the danger inherent in the conditions

alleged by Riggs. A common person could understand that Riggs was assaulted in

2007 and that Riggs believed the person who ordered the 2007 assault was housed

in C-Pod in 2015. A common person could further understand that Riggs notified

the Defendants of the danger and that the Defendants were aware of the danger to

sex offenders in C-Pod. A common person could determine whether Defendants

acted negligently in response to Riggs’s concerns. Expert witness testimony is not

required. Neither Alstad nor the CoreCivic Defendants are entitled to summary

judgment on Riggs’s negligence claims.

   III.   CoreCivic Defendant’s Additional Objections

      CoreCivic Defendants conclude their objections to Judge Johnston’s

Findings and Recommendations by generally alleging that Judge Johnston erred by

denying their motion for summary judgment. (Doc. 78 at 10-12.) Where a party’s

objections constitute perfunctory responses argued in an attempt to engage the

district court in a reargument of the same arguments set forth in the original

response the Court will review the applicable portions of the findings and



                                          17
recommendations for clear error. Rosling v. Kirkegard, 2014 WL 693315 *3 (D.

Mont. Feb. 21, 2014) (internal citations omitted). The Court finds no error.

      CoreCivic Defendants request that they be allowed additional discovery if

the Court denies their summary judgment motion. (Doc. 78 at 12.) CoreCivic

Defendants assert that they are entitled to additional discovery because the case

Riggs presented in previous discovery “is very different than the one he has created

for the purposes of summary judgment” and because Riggs raised new factual

allegations in response to CoreCivic Defendants’ summary judgment motion

regarding Inmate Middlemiss and Inmate Hallberg (Id.) The Court finds that a

ruling regarding additional discovery proves currently premature because

CoreCivic Defendants made the request before they received this Order and have

not identified why additional discovery regarding Inmate Middlemiss and Inmate

Hallberg proves necessary. CoreCivic Defendants may separately move for

additional discovery should they still find it necessary following this Order.

                                      ORDER

      Accordingly, IT IS ORDERED that:

      1.     Judge Johnston’s Findings and Recommendations (Doc. 76) are

ADOPTED IN FULL.



                                         18
      2.     Defendant Stewart is DISMISSED WITHOUT PREJUDICE for

failure to serve pursuant to Fed. R. Civ. P. 4.

      3.     Defendant Powell is DISMISSED pursuant to Riggs’s concession that

dismissal is appropriate.

      4.     Defendant Alstad’s Motion for Summary Judgment (Doc. 58) is

DENIED.

      5.     Defendants CoreCivic, Crossroads, Berkebile, Wandler, Weaver,

Gold, Fender, and Mohart’s Motion for Summary Judgment (Doc. 62) is DENIED.

      DATED this 17th day of December, 2018.




                                          19
